On December 30, 1999, the defendant was sentenced to forty (40) years in the Montana State Prison.
On November 2,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ann German. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence be amended to forty (40) years in the Montana State Prison, plus an additional ten (10) years for the use of a dangerous weapon during the commission of the offense, to be served consecutively to the underlying sentence.
The reason for the amendment is that the sentence is clearly inadequate in that it omits the statutory weapons enhancement sentence as provided for in §46-18-221, MCA.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.